UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-6190


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CHARLETTE DUFRAY JOHNSON, a/k/a Charlotte Johnson,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington.    W. Earl Britt,
Senior District Judge. (7:10-cr-00093-BR-1)


Submitted:   April 16, 2015                 Decided:   April 21, 2015


Before AGEE and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Charlette Dufray Johnson, Appellant Pro Se.        Jason      Harris
Cowley,   Jennifer  P.   May-Parker,   Assistant United       States
Attorneys, Susan Beth Menzer, OFFICE OF THE UNITED            STATES
ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Charlette    Johnson       seeks   to      appeal      the   district    court’s

order dismissing without prejudice her pro se motion for a writ

of habeas corpus pursuant to 28 U.S.C. § 2243 (2012).                               This

court   may   exercise       jurisdiction       only   over       final   orders,     28

U.S.C. § 1291 (2012), and certain interlocutory and collateral

orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v.

Beneficial    Indus.     Loan    Corp.,        337 U.S. 541,    545-46    (1949).

Because   Johnson      may    cure   the       deficiency     identified      by     the

district court merely by refiling her habeas action on proper

forms, the order Johnson seeks to appeal is neither a final

order nor an appealable interlocutory or collateral order.                          See

Domino Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d
1064,   1066-67   (4th    Cir.    1993).         Accordingly,       we    dismiss    the

appeal for lack of jurisdiction.                We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                            DISMISSED




                                           2